DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-12-22 (herein referred to as the Reply) where claim(s) 1-16, 21-30 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 2 and 3
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

The claim(s), in conjunction with base claims, recite variants of:
wherein a power consumption category of the set of power consumption categories corresponds to 
a UE capability, 
a resolution for an analog-to-digital conversion, 
a resolution for a digital-to-analog conversion, 
an antenna configuration of the UE, 
a radio frequency circuit configuration of the UE, 
an intermediate frequency circuit configuration of the UE, or
a baseband circuit configuration of the UE, or 
determining a power consumption level for each power consumption category based at least in part on 
modem radio frequency circuitry associated with the resolution for the analog-to-digital conversion, 
modem radio frequency circuitry associated with the resolution for the digital-to-analog conversion, 
circuitry associated with the antenna configuration, 
circuitry associated with the radio frequency circuit configuration, 
circuitry associated with the intermediate frequency circuit configuration, or
circuitry associated with the baseband circuit configuration,

That is, at least one power category (“a power consumption category” of claim 1) corresponds to at least 1-7, and that each category a consumption level is determined based on at least 8-13. Consequently determining the power level for the at least one power category must be based on 8-13.
A broadest reasonable interpretation of the claims includes numerous “based on” permutations selected between 1-7 and 8-13 variously. For example, a broadest reasonable interpretation includes possible combination/permutation of 1-7 and 8-13. For example, the claim allow selecting the combination of 3 and 8 such that the claims effectively requires:
wherein a power consumption category of the set of power consumption categories corresponds to an antenna configuration of the UE (number 4)
determining a power consumption level for the power consumption category based at least in part on modem radio frequency circuitry associated with the resolution for the analog-to-digital conversion (number 8).

Consequently, we have a case where the power consumption category corresponds to an antenna configure and its power level is based on resolution of ADC (i.e., not “circuitry associated with the antenna configuration,” number 10)
However, the Specification is silent with regards to disclosing embodiments of every possible combination/permutation, including the particularly example given. Rather, the Specification, at para 0103, 0145, 0152-153, 0163 (US PUB) simply provides the list of 1-7 and generally states that a power level for each category can be based on 8-13 without providing details as to how the “based on” is caried out for the combinations/permutations.
In some cases, limitations at face value is self-sufficient with regards to demonstrating possession of the claimed invention. For example, the phase “wherein the device is a mobile phone” is simple enough (i.e., requires a very low technical threshold of understanding to implement) such the phase alone without further detail would sufficiently demonstrates to one skilled in the art that an inventor(s) had possession of the phrase. In other cases, limitations at face-value is not self-sufficient because the limitation requires a higher level of technical considerations and understanding to practice. For example, the phase “wherein the device is a mobile phone that is configured to utilize a differential equation to minimize interference based on the number of antennas used by a neighboring mobile phone” requires further detail in order to demonstration possession because of the higher technical considerations required to practice the phrase. For our particular case, further technical consideration and discussion with regards to each ‘based on’ combination/permutation is necessarily to sufficiently demonstrates to one skilled in the art that an inventor(s) had possession. Another example: Given a category corresponding to an intermediate frequency circuit configuration of the UE, how would one determine a power consumption level for the category based on circuitry associated with the baseband circuit configuration. The combination of intermediate frequency circuit and baseband circuit configuration are technically too different such that it requires further detail as to how a power level is determined based on baseband circuit configuration for an intermediate frequency circuit power category.
As discussed above, the Examiner purports that the claimed limitation(s) above requires further detail in order to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claim invention. While the Examiner did find citations in the Specification corresponding to the claim text above, the citations in the Specification simply repeat the high-level language cited in the claims (i.e., the Specification effectively copies the claim limitation(s) and does not provide further technical detail as to how the limitation(s) are practiced).
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over CHENG_274 (US20200029274)
Claim(s) 1
CHENG_274 teaches
	determining UE capability information for a set of UE power consumption categories, UE operates in different power operation modes according to different variables. For example, at least a power saving mode and the normal power consumption mode based on antenna panel status. Further each permutation of variables among the UE capability information can be considered a "category" such that all possible permutation is considered a set of categories. Furthermore, a “normal power consumption” mode can be considered one of the power consumption categories <FIG(s). 5, 6; para. 0063-0064, 0096-0070, 0075, 0133-0134, 0138>.
	wherein a power consumption category of the set of power consumption categories corresponds to
a UE capability, Any of the UE capability variables as shown in FIG. 5 <FIGs. 5; para. 0134>]
an antenna configuration of the UE, Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065, 0133-0134>.
	transmitting an indication of the UE capability information for the set of power consumption categories to a base station; and UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. <FIG(s). 5, 6; para. 0065, 0075, 0133-0134>.
	receiving an indication of power consumption category switching information to switch between the power consumption categories of the set of power consumption categories in response to the transmitted indication of the UE capability information for the set of power consumption categories. After sending the UE capability, in one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode (a transition between operating in a normal power mode to power saving mode using small number of antennas). In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
Claim(s) 2
CHENG_274 teaches
In this interpretation,” power consumption level” is construed to a powered circuitry configuration. This interpretation is consistent with the Specification’s definition of power consumption level as it equates the level as a power circuitry configuration in at least Abstract and para. 0006, 0060, 0103.
	determining a power consumption level for each power consumption category of the power consumption categories based at least in part on circuitry associated with the antenna configuration, Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065, 0133-0134>.
Claim(s) 3
CHENG_274 teaches
In this interpretation,” power consumption level” is construed to a powered circuitry configuration. This interpretation is consistent with the Specification’s definition of power consumption level as it equates the level as a power circuitry configuration in at least Abstract and para. 0006, 0060, 0103.
wherein the indication of the UE capability information for the set of power consumption categories comprises the power consumption level for each power consumption category. The various antenna-related parameters settings can be considered different levels. For example, maximum supported of 1 antenna panels is considered a level for its respectively setting/category, and maximum supported of 4 antenna panels is considered another level and is based on circuitry panels associated with the antenna array. <FIGs. 1, 5; para. 0053-0054, 0134>]
Claim(s) 4
CHENG_274 teaches
wherein receiving the indication of power consumption category switching information comprises:
	receiving, from the base station, an indication to switch to a first power consumption category of the set of power consumption categories. In one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
Claim(s) 15
CHENG_274 teaches
wherein the indication of the set of power consumption categories comprises the antenna configuration of the UE for the power consumption category, UE operates in different power operation modes according to different variables. For example, at least a power saving mode and the normal power consumption mode based on antenna panel status. <FIG(s). 5, 6; para. 0063-0064, 0096-0070, 0075, 0133-0134, 0138>.

Claim(s) 16
CHENG_274 teaches
	selecting a first power consumption category of the set of power consumption categories based at least in part on the received indication of power consumption category switching information; selecting power saving mode based on indication from BS <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
	selecting  a number of antennas, based at least in part on the selected first power consumption category; and determining whether to turn on one or more portions of UE circuitry based at least in part on the corresponding selection of the number of antennas
selecting power saving mode based on indication from BS, which includes a mode to use a smaller number of antenna panels than what is currently being used. <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.

Claim(s) 21
CHENG_274 teaches
	receiving an indication of user equipment (UE) capability information for a set of power consumption categories for the UE; UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator, normal mode. <FIG(s). 5, 6; para. 0063-0065, 0070-0096, 0133-0134>.
	determining a condition for UE operation in a first power consumption category of the set of power consumption categories; and BS determines an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time. For example a condition that ensures that the triggering/scheduling offset for the DL/UL channels/signals can fulfill the requirement of leading time for switching the antenna panel status of the UE <para. 0067-0068, 0078-0080, 0088, 0139>.
	transmitting, to the UE, an indication of power consumption category switching information to switch between the power consumption categories of the set of power consumption categories based at least in part on the determined condition. Based on the determined appropriate antenna panel status configuration for the UE, in one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode and/or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode (a transition between operating in a normal power mode to power saving mode using small number of antennas). In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.
Claim(s) 22
CHENG_274 teaches
further comprising: 
	identifying, based at least in part on the received indication, an antenna configuration of the UE for each power consumption category of the set of power consumption categories, wherein the condition is determined based at least in part on the identifying. Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. The configuration is based on the BS determining an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065-0068, 0078-0080, 0133-0134>. 
Claim(s) 28
CHENG_274 teaches
	determining the condition has been satisfied, wherein the indication of power consumption category switching information comprises an indication of the first power consumption category based at least in part on the determination that the condition for UE operation in the first power consumption category has been satisfied. The configuration is based on the BS determining an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time (a condition). Accordingly, the antenna configuration set by the base station indicates the condition was satisfies such that subsequent operations will ensure lead time synchronization between the UE and BS<FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065-0068, 0078-0080, 0133-0134>.
Claim(s) 29
CHENG_274 teaches
wherein determining the condition has be satisfied comprises: determining the UE is capable of operating in the first power consumption category based at least in part on the received indication of UE capability information. UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. Further, BS determines an appropriate antenna panel status configuration for the UE to ensure the BS and the UE have the same understanding on the antenna panel status of the UE and account for lead time based on the UE capability <FIG(s). 5, 6; para. 0065-0068, 0078-0080, 0088, 0133-0134, 0139>.
Claim(s) 30
CHENG_274 teaches
a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: <FIGs. 1, 24; para. 0194-0200 >]
	determine UE capability information for a set of UE power consumption categories, UE operates in different power operation modes according to different variables. For example, at least a power saving mode and the normal power consumption mode based on antenna panel status. Further each permutation of variables among the UE capability information can be considered a "category" such that all possible permutation is considered a set of categories. Furthermore, a “normal power consumption” mode can be considered one of the power consumption categories <FIG(s). 5, 6; para. 0063-0064, 0096-0070, 0075, 0133-0134, 0138>.
	wherein a power consumption category of the set of power consumption categories corresponds to 
		a UE capability, Any of the UE capability variables as shown in FIG. 5 <FIGs. 5; para. 0134>]
an antenna configuration of the UE, Antenna configuration of the UE's antenna array/ports according the operating mode selected. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode. <FIG(s). 1, 5, 6; para. 0053-0054, 0062-0063, 0065, 0133-0134>.
	transmit an indication of the UE capability information for the set of power consumption categories to a base station; and UE sends, to a BS, UE capability information includes a number of parameters related to the antenna panel status and/or power saving indicator. <FIG(s). 5, 6; para. 0065, 0075, 0133-0134>.
	receive an indication of power consumption category switching information to switch between the power consumption categories of the set of power consumption categories in response to the transmitted indication of the UE capability information for the set of power consumption categories. After sending the UE capability, in one embodiment, an indicator for antenna panel status may be transmitted by the BS to indicate to a UE whether to enable/disable at least between a power saving mode or a normal power consumption mode. In the power saving mode, the UE may turn on a smaller number of antenna panels than that in the normal power consumption mode. For example, the UE may turn on only one antenna panel when operating in the power saving mode and turn on all of its antenna panels when operating in the normal power consumption mode (a transition between operating in a normal power mode to power saving mode using small number of antennas). In other embodiments, the BS sends control information (RRC or DCI) that configures the UE to operate in a particular power configuration. e.g., DRX and antenna panel status <FIG(s). 19, 7, 9; para. 0063-0074, 0078, 0085, 0142, 0144, 0182>.


35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Medapalli_638 (US20110086638)
Claim(s) 2
In this interpretation,” power consumption level” is construed to be an actual value pertaining to power.

CHENG_274 does not explicitly teach
	determining a power consumption level for each power consumption category of the power consumption categories based at least in part on 
modem radio frequency circuitry associated with the resolution for the analog-to-digital conversion, 
modem radio frequency circuitry associated with the resolution for the digital-to-analog conversion, 
circuitry associated with the antenna configuration, 
circuitry associated with the radio frequency circuit configuration, circuitry associated with the intermediate frequency circuit configuration, or 
circuitry associated with the baseband circuit configuration.
However in a similar endeavor, Medapalli_638 teaches
	determining a power consumption level for each power consumption category of the power consumption categories based at least in part on 
circuitry associated with the antenna configuration, calculating a maximum power level of communication signals of the second technology based on factors such as (i) the antenna characteristics of the first technology modem, (ii) the antenna characteristics of the second technology modem <FIG(s). 8; para. 0047>.
circuitry associated with the baseband circuit configuration, or calculating a maximum power level of communication signals of the second technology based on factors such as (v) second technology baseband and radio circuit power draw, (vi) first technology baseband and radio circuit power draw <FIG(s). 8; para. 0047>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Medapalli_638. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems for monitoring existence of multiple types of wireless networks and select the most desirable of the wireless network while minimizing power consumed by the low-power subscriber. See para. 0006.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of YANG_517 (US20210195517)
Claim(s) 5
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving, from the base station, an indication of a threshold for selecting a first power consumption category of the set of power consumption categories.
However in a similar endeavor, YANG_517 teaches
	wherein receiving the indication of power consumption category switching information comprises: BS sends (configuring) to terminal to switch to a particular power-saving state. In one embodiment the configuring it based on capability information the BS received from the terminal <FIG(s). 4, 5; para. 0019-0020, 0059>.
	receiving, from the base station, an indication of a threshold for selecting a first power consumption category of the set of power consumption categories. In a first embodiment, BS can configure/send the terminal measurement information including a measurement value of a target signal. The measurement value of the target signal is of a certain type (RSRP, RSRQ, RSSI, etc.) and each type corresponds to a measurement value threshold. Accordingly, the measurement value of a target signal indicates a threshold. In another embodiment, BS may further send, to the UE (configure) a timer corresponding to the first power consumption mode, and the timer is used to notify the terminal to, when the timer reaches a predetermined time value, configure a power consumption mode of the terminal as another power consumption mode being different from the first power consumption mode. Accordingly the predetermined time value can be considered a threshold that triggers a selection to another power consumption mode. <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 6
CHENG_274 does not explicitly teach
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
	a reference signal receive power threshold,
	a reference signal receive quality threshold,
	a signal-to-noise ratio threshold, or 
	a signal-to-noise-plus-interference ratio threshold.
However in a similar endeavor, YANG_517 teaches
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
	a reference signal receive power threshold, threshold associated with measurement value that is RSRP <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
	a reference signal receive quality threshold, threshold associated with measurement value that is RSRQ <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a signal-to-noise-plus-interference ratio threshold. threshold associated with measurement value that is SINR <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 7
CHENG_274 does not explicitly teach
	measuring one or more signals from the base station;
	determining the measurement satisfies the threshold; and
	selecting the first power consumption category of the set of power consumption categories based at least in part on the determination that the measurement satisfies the threshold.
However in a similar endeavor, YANG_517 teaches
	measuring one or more signals from the base station; In one embodiment, the terminal may determine the first power consumption mode in accordance with measurement value of a target signal, and configure the power consumption mode of the terminal as the first power consumption mode. <para. 0087-0088>.
	determining the measurement satisfies the threshold; and Terminal compares measurement value with corresponding value threshold <para. 0081, 0087-0088>.
	selecting the first power consumption category of the set of power consumption categories based at least in part on the determination that the measurement satisfies the threshold. Terminal compares measurement value with corresponding value threshold to determine which power consumption state to enter <para. 0081, 0087-0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 8
CHENG_274 does not explicitly teach
wherein the one or more signals comprise 
a primary synchronization signal, 
a secondary synchronization signal, 
a physical broadcast channel transmission, 
a channel state information reference signal, 
a tracking reference signal, 
a remaining system information transmission, 
a random access channel transmission, 
a paging physical downlink control channel transmission, 
a paging physical downlink shared channel transmission, or 
some combination thereof.
However in a similar endeavor, YANG_517 teaches
wherein the one or more signals comprise a 
a channel state information reference signal, One of the possible measured signals is CSI-RS <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.

Claim(s) 23
CHENG_274 does not explicitly teach
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining, for each of one or more power consumption categories of the set of power consumption categories, 
a reference signal receive power threshold, 
a reference signal receive quality threshold, 
a signal-to-noise ratio threshold, 
a signal-to-noise-plus-interference ratio, or 
some combination thereof.
However in a similar endeavor, YANG_517 teaches
	determining, for each of one or more power consumption categories of the set of power consumption categories
a reference signal receive power threshold, threshold associated with measurement value that is RSRP <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a reference signal receive quality threshold, threshold associated with measurement value that is RSRQ <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
a signal-to-noise ratio threshold, threshold associated with measurement value that is SINR <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s) 24
CHENG_274 does not explicitly teach
further comprising:
	transmitting one or more signals comprising 
a primary synchronization signal, 
a secondary synchronization signal, 
a physical broadcast channel transmission, 
a remaining system information transmission, 
a random access channel transmission, 
a paging physical downlink control channel transmission, 
a paging physical downlink shared channel transmission, or 
some combination thereof, 
	wherein the condition for UE operation in the first power consumption category is based at least in part on the transmitted one or more signals.
However in a similar endeavor, YANG_517 teaches
further comprising: 
	transmitting one or more signals comprising 
a channel state information reference signal, One of the possible measured signals is CSI-RS <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074, 0088>.
	wherein the condition for UE operation in the first power consumption category is based at least in part on the transmitted one or more signals. In a first embodiment, BS can configure/send the terminal measurement information including a measurement value of a target signal. The measurement value of the target signal is of a certain type (RSRP, RSRQ, RSSI, etc.) and each type corresponds to a measurement value threshold. Terminal uses the threshold and measurement value to determine which power mode to enter <FIG(s). 4; para. 0052-0058, 0062, 0068-0069, 0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by YANG_517. One of ordinary skill in the art would have been motivated to make this modification in order to provide a power-saving state switching method, a terminal and a base station, so as to configure different power consumption modes for the terminal, thereby to achieve the switching among different power-saving states. See para. 0006.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of YANG_517 (US20210195517), and further view of Stauffer_643 (US20210029643)
Claim(s) 10, 25
CHENG_274 does not explicitly teach
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
a thermal state threshold of the UE, 
a battery status threshold of the UE, or 
some combination thereof.
However in a similar endeavor, Stauffer_643 teaches
wherein the threshold for selecting the first power consumption category of the set of power consumption categories comprises 
a thermal state threshold of the UE, UE enters enter a low-power mode in respond to a temperature of the UE (thermal state) being higher than a threshold.
a battery status threshold of the UE, or UE enters enter a low-power mode in respond to a battery value of the UE being lower than a certain threshold <FIG(s). 3; para. 0028-0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and YANG_517 with the embodiment(s) disclosed by Stauffer_643. One of ordinary skill in the art would have been motivated to make this modification in order to provide user device power saving techniques. See para. 0002-0005, 0012-0013.
Claim(s) 11
CHENG_274 does not explicitly teach
further comprising:
	determining a thermal state of the UE has satisfied the threshold, a battery status of the UE has satisfied a threshold, or both; and
	selecting the first power consumption category of the set of power consumption categories based at least in part on 
the determination that the thermal state of the UE satisfies the threshold, 
that the battery status of the UE satisfies the threshold, or 
both.
However in a similar endeavor, Stauffer_643 teaches
	determining a thermal state of the UE has satisfied the threshold, a battery status of the UE has satisfied a threshold, or both; and determined whether either the thermal state or battery level satisfies threshold. <FIG(s). 3; para. 0028-0031>.
the determination that the thermal state of the UE satisfies the threshold, UE enters enter a low-power mode in respond to a temperature of the UE (thermal state) being higher than a threshold. <FIG(s). 3; para. 0028-0031>.
that the battery status of the UE satisfies the threshold, or UE enters enter a low-power mode in respond to a battery value of the UE being lower than a certain threshold <FIG(s). 3; para. 0028-0031>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and YANG_517 with the embodiment(s) disclosed by Stauffer_643. One of ordinary skill in the art would have been motivated to make this modification in order to provide user device power saving techniques. See para. 0002-0005, 0012-0013.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of ASTERJADHI_510 (US20160219510)
Claim(s) 12
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving an indication of a quality of service requirement; and
	selecting a first power consumption category of the set of power consumption categories based at least in part on the indication of the quality of service requirement.
However in a similar endeavor, ASTERJADHI_510 teaches
	receiving an indication of a quality of service requirement; and STA receives may determine to switch to the TWT power save mode based on the determination that a QoS message is received from the AP indicating an EOSP set to 1 or 0<FIG(s). 10, 13, 9; para. 0150-0152>.
	selecting a first power consumption category of the set of power consumption categories based at least in part on the indication of the quality of service requirement. STA receives may determine to switch to the TWT power save mode based on the determination that a QoS message is received from the AP indicating an EOSP set to 1 or 0 <FIG(s). 10, 13, 9; para. 0078, 0150-0152, 0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by ASTERJADHI_510. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate improved power management protocols and techniques for wireless networks and/or provide the benefits of TWT schedule protocol to networks. See para. 0051-0052.
Claim(s) 26
CHENG_274 does not explicitly teach
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining a mapping of one or more quality of service requirements to one or more power consumption categories of the set of power consumption categories, wherein the power consumption category switching information comprises the mapping; and 
	transmitting an indication of a quality of service requirement to the UE. 
However in a similar endeavor, ASTERJADHI_510 teaches
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining a mapping of one or more quality of service requirements to one or more power consumption categories of the set of power consumption categories, wherein the power consumption category switching information comprises the mapping; and AP generates a QoS message and use a EOSP set to map between at least one more power (1 or 0 to set power mode of terminal) <FIG(s). 10, 13, 9; para. 0078, 0150-0152, 0160>.
	transmitting an indication of a quality of service requirement to the UE. STA receives may determine to switch to the TWT power save mode based on the determination that a QoS message is received from the AP indicating an EOSP set to 1 or 0 <FIG(s). 10, 13, 9; para. 0078, 0150-0152, 0160>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by ASTERJADHI_510. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate improved power management protocols and techniques for wireless networks and/or provide the benefits of TWT schedule protocol to networks. See para. 0051-0052.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of LIU_691 (US20200344691)
Claim(s) 12
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving an indication of a quality of service requirement; and
	selecting a first power consumption category of the set of power consumption categories based at least in part on the indication of the quality of service requirement.
However in a similar endeavor, LIU_691 teaches
	receiving an indication of a quality of service requirement; and Terminal device receives auxiliary information including QOS requirement for a service. <para. 0047-0048>.
	selecting a first power consumption category of the set of power consumption categories based at least in part on the indication of the quality of service requirement. Terminal device switches between power saving mode and normal mode based on the QoS requirement of service. <para. 0047-0048, 0060>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by LIU_691. One of ordinary skill in the art would have been motivated to make this modification in order to reduce power consumption of the terminal device under the inactive state. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of LEE_919 (US20210135919)
Claim(s) 13
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving, from the base station, an indication of a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories.
However in a similar endeavor, LEE_919 teaches
	receiving, from the base station, an indication of a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories. UE receives UL power control class or MCS class of the DCI. The UL power control class or MCS class is mapped to power levels of spreading <para. 0190-0200; Table 7>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by LEE_919. One of ordinary skill in the art would have been motivated to make this modification in order to provides a method and apparatus for performing communication by using an orthogonal or non-orthogonal coded multiple access scheme in a wireless communication system. See para. 0005.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of Nammi_495 (US20190260495)
Claim(s) 13
CHENG_274 does not explicitly teach
wherein receiving the indication of power consumption category switching information comprises:
	receiving, from the base station, an indication of a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories.
However in a similar endeavor, Nammi_495 teaches
	receiving, from the base station, an indication of a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories. Determine and send to the UE which MSC table to use between table 4 and 5 based on factors such as antenna ports, SINR, and transmission power relating to communication with. Accordingly, the different MSC tables are associated with different threshold of transmission power which can be considered different power categories. <FIG(s). 3, 4, 6, 8, 9; para. 0044-0045, 0049-0052, 0057-0059, 0064-0065, 0070-0071, 0077>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Nammi_495. One of ordinary skill in the art would have been motivated to make this modification in order to adaptively selecting and configuring user equipment to use an MCS table based on performance data. See Background, para. 0001, 0013.
Claim(s) 14
CHENG_274 teaches
	identifying a configuration for a modulation coding scheme; selecting a first power consumption category of the set of power consumption categories based at least in part on the configuration for the modulation coding scheme and the mapping. UE uses the indicated table MCS by the base station and transmits in accordance with the indicated table. <FIG(s). 3, 4, 6, 8, 9; para. 0044-0045, 0049-0052, 0057-0059, 0064-0065, 0070-0071, 0077>.
Claim(s) 27
CHENG_274 does not explicitly teach
wherein determining the condition for UE operation in the first power consumption category comprises:
	determining a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories, wherein the power consumption category switching information comprises the mapping.
However in a similar endeavor, Nammi_495 teaches
	determining a mapping of one or more modulation coding schemes to one or more power consumption categories of the set of power consumption categories, wherein the power consumption category switching information comprises the mapping Determine and send which MSC table to use between table 4 and 5 based on factors such as antenna ports, SINR, and transmission power relating to communication with. Accordingly, the different MSC tables are associated with different threshold of transmission power which can be considered different power categories. <FIG(s). 3, 4, 6, 8, 9; para. 0044-0045, 0049-0052, 0057-0059, 0064-0065, 0070-0071, 0077>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 with the embodiment(s) disclosed by Nammi_495. One of ordinary skill in the art would have been motivated to make this modification in order to adaptively selecting and configuring user equipment to use an MCS table based on performance data. See Background, para. 0001, 0013.





Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of YANG_517 (US20210195517), and further view of Wiberg_946 (US6628946)
Claim(s) 9
CHENG_274 does not explicitly teach
wherein the UE uses the one or more signals during idle mode operation.
However in a similar endeavor, Wiberg_946 teaches
wherein the UE uses the one or more signals during idle mode operation. If the UE mode is "idle mode", then a MS uses the IEs given by the system information block in idle mode. <FIG. 17(a); Col. 17, Ln. 19-21>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and YANG_517 with the embodiment(s) disclosed by Wiberg_946. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved broadcasting of system information which can reduce battery life of mobile stations (see Background).

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHENG_274 (US20200029274) in view of YANG_517 (US20210195517), and further view of Ekemark_862 (US20140004862)
Claim(s) 9
CHENG_274 does not explicitly teach
wherein the UE uses the one or more signals during idle mode operation.
However in a similar endeavor, Ekemark_862 teaches
	wherein the UE uses the one or more signals during idle mode operation. For UEs in idle mode, the network uses system information to influence the cell reselection behavior of the UEs. System information is transmitted in each cell and provides the UE with information about eligible carrier frequencies in the neighborhood and with parameters to control the cell selection and cell reselection of the UEs <para. 0010>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHENG_274 and YANG_517 with the embodiment(s) disclosed by Ekemark_862. One of ordinary skill in the art would have been motivated to make this modification in order to provide a solution for preserving a UE distribution achieved with load balancing in connected mode, when the UEs are released to idle mode. See Background, para. 0025.

Relevant Cited References
US20170188276

Examiner’s Notes
sets
Claim(s) 1, 3-7, 10-16, 21-23, 26-27, 30
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Intended Use
Claim(s) 29: capable
The claim(s) includes intended use language (e.g., “operable,” “used for,” “used to,” “used by,” “for use,” “capable,” “intends,” and other equivalent language) that causes corresponding limitations to be suggested or optional (i.e., does not require steps to be performed and/or does not further limit a structure/configuration). Consequently, the claim does not necessarily require the corresponding limitation to be carried out, or be configured to be carried out (i.e., does not limit the scope of a claim), and is therefore not given any patentable weight. The Examiner recommends amending the claim(s) such that the limitation(s) explicitly occurs.
Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC112: 
The Reply argues that “In this case, the Office Action has not identified the level of skill in the art or explained why the written description would be inadequate to the skilled person.” The Examiner disagrees as the Examiner set forth (in the previous action and re-iterated herein) the reason one skilled in the art would require more technical disclosure pertaining to the claimed combination/permutation in the claims. “The Office must set forth "evidence or reasons why a person skilled in the art would not recognize…” – the Examiner has provided detailed reasons. 
Further the Reply erroneously applies a narrow threshold required by the Examiner on written description rejections in arguing that the Examiner requires to identify the skill by providing patents or printed publication. Nowhere in the cited MPEP portions in the Reply relies upon in their arguments require such a showing, rather cited portions simply state to determination of level of in the art should considered patents and printed publications. The Reply erroneously equates “determined” with “identified.” 
Further, the Reply’s amendments has overcome the “combination thereof” portion of th rejection but does not correct situations where you have a mix of dissimilarly categories as explained in the rejection here. 
Prior Art:
The Reply argues the amended independent claims overcome Cheng because:  
“For example, Cheng describes receiving an indication of antenna panel status, but is silent regarding switching between using antenna panel status for power saving and any other power saving technique. Accordingly, Cheng is silent regarding switching between "a UE capability, a resolution for an analog-to-digital conversion, a resolution for a digital-to-analog conversion, an antenna configuration of the UE, a radio frequency circuit configuration of the UE, an intermediate frequency circuit configuration of the UE, or a baseband circuit configuration of the UE" as recited in amended independent claim 1” 
However, the independent claims do not require that the switch must occurs between those particular categories listed in the independent claims. Rather the limitation states:
receiving an indication of power consumption category switching information to switch between the power consumption categories of the set of power consumption categories
That is, the power switch is between the categories of the set of power consumption categories. But the list provided is simply stated that at least “a power consumption category” corresponds to one of the list…not that “each or all” of the categories in the set must correspond to the list:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In other words, the Reply amended the limitation from “each category” to “a category” such that the amended claims simply required that at least one (but not necessarily all) of the categories must corresponds to one of the categories in the list. Consequently, the claim doesn’t require that the switch occur between any of those categories in the list because the “set of power consumption categories” is not necessarily confined to that list. See the picture below to help illustrate:

    PNG
    media_image2.png
    631
    1021
    media_image2.png
    Greyscale

Looking at the figure above, the set of categories consists of four categories, the upper most category corresponds to the claimed power consumption category in the independent claims. Note, the independent claims allows that the latter three categories do not need to correspond to any of the categories in “the list” as the claimed was amended to “each category” to “a category.” That is, you can have categories in the set that aren’t part of the list. Accordingly, the switch can occur for any categories in the set, which includes not involving the claimed power consumption category.
It is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 

The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717. The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415